                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


GREGORY B. MYERS,

                      Plaintiff,

                                                    Civil Action No. l:19-cv-61 (AJT/MSN)

THE GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,et ai.

                      Defendants.



                                            ORDER


       This matter is before the Court on the Report & Recommendation [Doc. No.41] of the

Magistrate Judge recommending that Plaintiffs Motion for Leave to File First Amended

Complaint and Demand for Trial by Jury [Doc. No.23] be denied. The Magistrate Judge advised

the parties that objections to Report and Recommendations must be filed within fourteen days of

service and that failure to object waives appellate review. No objections have been filed. Having

conducted a de novo review of the record, the Court adopts and incorporates the findings and

recommendations of the Magistrate Judge. Accordingly, it is hereby

       ORDERED that the Report & Recommendation [Doc. No. 41] be, and the same hereby

is, ADOPTED; and it is further

       ORDERED that Plaintiffs Motion for Leave to File First Amended Complaint and

Demand for Trial by Jury [Doc. No. 23] be, and the same hereby is, DENIED.
